



LEIDOS HOLDINGS, INC.
Executive Severance Plan


Effective July 25, 2019
 


Establishment of Plan and Purpose.
 
The Company has established the Leidos Holdings, Inc. Executive Severance Plan
(the “Plan”) to provide benefits to Eligible Employees who leave the employment
of the Company as the result of an Executive Layoff Event and otherwise satisfy
the various eligibility requirements of the Plan as stated herein. This Plan
document sets forth the material terms and provisions of the Plan, including
rules pertaining to the administration and payment of benefits under the Plan.
SECTION 1.     Definitions. The following terms when capitalized shall have the
meaning set forth below:
“Accrued Compensation” means an amount which includes all amounts earned or
accrued by the Eligible Employee through and including the Termination Date but
not paid to the Eligible Employee on or prior to such date, including (a) all
base salary, (b) reimbursement for all reasonable and necessary expenses
incurred by the Eligible Employee on behalf of the Company during the period
ending on the Termination Date, (c) all vacation pay, and (d) any annual cash
bonus earned by the Eligible Employee for a prior year but not paid as of the
Termination Date, and (e) any other vested incentive compensation or employee
benefits to which the Participant is entitled as of the Termination Date under
the Company’s plans and programs.
“Administrator” means, for purposes of benefits under Appendices A and B,
relating to Eligible Officers, the Administrator is the Compensation Committee,
and for purposes of benefits under Appendix C, relating to participants that are
Executives, the Administrator is the Chief Executive Officer. Notwithstanding
the foregoing, the Administrator(s) may delegate any portion of, including the
entirety of, its authority to any officer or employee of the Company. The
Administrator(s) shall have the duties, powers and authority to act as described
in Section 2 of the Plan.
“Cause” for the termination of the Eligible Employee’s employment with the
Company will be deemed to exist if:
(a) the Eligible Employee has been convicted, or entered a plea of nolo
contendere, for committing an act of fraud, embezzlement, theft or other act
constituting a felony (other than traffic related offenses or as a result of
vicarious liability),
(b) the Eligible Employee willfully engages in illegal conduct or gross
misconduct that is significantly injurious to the Company, including an Eligible
Employee’s material breach of his or her obligations under any written Company
policy, including any code of ethics or conduct, which is not cured, if curable,
within ten (10) days after the Company notifies


 

--------------------------------------------------------------------------------





Eligible Employee of such breach; however, no act or failure to act on the
Eligible Employee’s part shall be considered “willful” unless done or omitted to
be done by the Eligible Employee not in good faith and without reasonable belief
that his or her action or omission was in the best interest of the Company, or
(c)  failure to perform his or her duties in a reasonably satisfactory manner
after the receipt of a notice from the Company detailing such failure if the
failure is incapable of cure, and if the failure is capable of cure, upon the
failure to cure such failure within 30 days of such notice or upon its
recurrence.
“CHRO” means the Chief Human Resources Officer of the Company.
“Code” means the Internal Revenue Code of 1986, as amended.
“Company” means Leidos Holdings, Inc., a Delaware corporation, provided that in
recognition of the fact that the Eligible Employee may be employed by Leidos,
Inc., a Delaware corporation and wholly-owned subsidiary of the Company
(“Leidos”), or by another direct or indirect Subsidiary of Leidos, Inc., the
term “Company” when referring to the employment relationship and the
compensation or benefits related thereto shall include the employer of the
Eligible Employee as the context requires.
“Compensation Committee” means the Human Resources and Compensation Committee of
the Board of Directors of the Company or any successor Committee.
“Disability” means the status of disability determined conclusively by the
Company based upon certification of disability by the Social Security
Administration or upon such other proof as the Company may reasonably require,
effective upon receipt of such certification or other proof by the Company.
“Eligible Officer” means an Eligible Employee who is an EVP or a Group
President, and who is also a direct report to the Chief Executive Officer.
Notwithstanding the foregoing, the term Eligible Officer shall include any other
Eligible Employee designated by the Compensation Committee as eligible for
benefits under Appendices A and/or B of the Plan.
“Eligible Employee” means an individual who meets the criteria set forth in both
subsections (a) and (b) below:
    
(a)
Is an active, full-time employee of the Company; and



(b)
Is (i) an Eligible Officer, as defined above, who meets the additional
eligibility criteria set forth in Appendices A or B, or (ii) as of the date of
Notice of Termination is in a job code that is mapped to the “Executive” Career
Stream, levels E1 or E2, but is not an Eligible Officer and meets the additional
eligibility criteria set forth in Appendix C.



2



--------------------------------------------------------------------------------







“Executive Layoff Event” means the termination of Employment of an Eligible
Employee that is (i) initiated by the Company (including under a separation
window program offered by the Company that incorporates the terms of this Plan
or a portion thereof and that meets the applicable exception from Code section
409A and the accompanying Treasury Regulations) for reasons other than for
Cause, or (ii) is initiated by an Eligible Officer for Good Reason; and (iii) is
designated by the CHRO as an Executive Layoff Event.


Notwithstanding the foregoing, an Executive Layoff Event can only be initiated
by an Eligible Employee for Good Reason under Appendix B of this Plan (benefits
for Eligible Officers after a Change in Control of the Company).


“Full Release” means the written Release of All Claims and Potential Claims set
forth in Appendix D of the Plan. The Company must have obtained a Full Release,
timely executed so that it is fully effective as of the date of payment pursuant
to the relevant Plan Appendix, as a condition to payment of benefits under the
Plan.
“Notice of Termination” means a written notice from the Company to the Eligible
Employee of the termination of the Eligible Employee’s employment which
indicates the specific termination provision in this Plan relied upon and which
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Eligible Employee’s employment under the provision
so indicated. For purposes of this Plan, no such purported termination will be
effective without a Notice of Termination.
“Person” has the meaning as defined in Section 3(a)(9) of the Securities
Exchange Act and used in Section 13(d) or 14(d) of the Securities Exchange Act,
and will include any “group” as such term is used in such sections.
“Pro Rata Bonus” means:
(a)
For Eligible Officers eligible for benefits described in Appendix A, the bonus
based on the target annual cash incentive established by the Compensation
Committee for the year in which the Termination Date occurs (or the target
annual bonus established by the Compensation Committee for the most recently
completed fiscal year if the Termination Date occurs prior to the establishment
of an annual target bonus for the fiscal year in which the Termination Date
occurs) with the payout amount calculated based only on the financial
performance results (no personal performance) multiplied by a fraction, the
numerator of which is the number of days elapsed in the then fiscal year through
and including the Termination Date and the denominator of which is the number of
days in the Company’s fiscal year.

(b)
For Eligible Officers eligible for benefits described in Appendix B, the bonus
based on the target annual cash incentive established by the Compensation
Committee for the year in which the Termination Date occurs (or the target
annual bonus established by the Compensation Committee for the most recently
completed fiscal year if the Termination Date occurs prior to the establishment
of an annual target bonus for the



3



--------------------------------------------------------------------------------





fiscal year in which the Termination Date occurs) (no financial or personal
performance) multiplied by a fraction, the numerator of which is the number of
days elapsed in the then fiscal year through and including the Termination Date
and the denominator of which is the number of days in the Company’s fiscal year.
(c)
For Executives eligible for benefits described in Appendix C, the bonus based on
the target annual cash incentive established by the Company under the Executive
Incentive Plan for the year in which the Termination Date occurs (or the target
annual bonus established by the Compensation Committee for the most recently
completed fiscal year if the Termination Date occurs prior to the establishment
of an annual target bonus for the fiscal year in which the Termination Date
occurs), with the payout amount calculated based only on the financial
performance results (no personal performance) multiplied by a fraction, the
numerator of which is the number of days elapsed in the then fiscal year through
and including the Termination Date and the denominator of which is the number of
days in the Company’s fiscal year.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Subsidiary” means any corporation with respect to which another specified
corporation has the power under ordinary circumstances to vote or direct the
voting of sufficient securities to elect a majority of the directors.
“Successor” means a corporation or other entity acquiring all or substantially
all the assets and business of the Company, whether by operation of law, by
assignment or otherwise.
“Termination Date” means:
(a) 
in the case of the Eligible Employee’s death, the Eligible Employee’s date of
death,

(b) in the case of the termination of the Eligible Officer’s employment with the
Company by the Eligible Officer for Good Reason, the date the Company’s 30-day
cure period expires if the Company has failed to cure the applicable Good Reason
event, or
(c) in all other cases, the date specified in the Notice of Termination.
Notwithstanding anything to the contrary herein, to the extent necessary to
comply with Code Section 409A, an Eligible Employee’s employment shall be
considered to have terminated if the Eligible Employee has experienced a
“separation from service,” as defined in Code Section 409A and the regulations
thereunder.
SECTION 2.
Administration of Plan; Amendment and Termination

2.1.    This Plan shall be administered by the Administrator.
2.2.    The Administrator has the power and authority to amend and/or terminate
the Plan, and to interpret Plan provisions and develop administrative
procedures, policies and guidance to aid it in the operation of the Plan.
However, the Administrator is required to provide one hundred


4



--------------------------------------------------------------------------------





and eighty (180) days advance written notice to Eligible Employees before
terminating the Plan, and is required to provide ninety (90) days written notice
to Eligible Employees before amending the Plan in a way which would adversely
impact their rights or benefits under the Plan. The Administrator may at any
time “freeze” the Plan and not allow new Eligible Employees to participate after
a particular date. Notwithstanding the foregoing, the Administrator may not
terminate the Plan or take any adverse action that would take effect during the
period of time beginning 3 months prior to the Change in Control, and ending 24
months following a Change in Control, as that term is defined in Appendix B.
2.3.    With respect to responsibilities for (a) amending or terminating the
Plan, (b) or interpreting the provisions in Appendices A and B relating to
Eligible Officers, or prescribing, revising or rescinding any rules or guidance
relating to the benefits under Appendices A and B, the Administrator shall be
the Compensation Committee or its delegate. With respect to interpreting the
provisions in Appendix C, including determinations of eligibility, or
prescribing, revising or rescinding any rules or guidance relating to the
benefits provided under Appendix C, the Administrator shall be the Chief
Executive Officer or his/her delegate.
2.2    All decisions of the Administrator shall be final and binding upon all
Participants.
SECTION 3.
Benefits

3.1    Executive Layoff Events. If the Eligible Employee’s termination of
employment with the Company meets the definition of an Executive Layoff Event as
defined in this Plan, the Eligible Employee shall be entitled to the benefits
described in Appendices A, B or C of this Plan, provided they meet the
additional eligibility criteria set forth in the applicable Appendix.
3.2     Other Terminations. If the Eligible Employee’s employment with the
Company is terminated (i) by the Company for Cause or Disability, (ii) by reason
of the Eligible Employee’s death or (iii) by an Eligible Officer other than for
Good Reason, the Company will pay to the Eligible Employee the Accrued
Compensation only. If such termination is by the Company for Disability, or by
reason of the Eligible Employee’s death, the Company will also pay a Pro Rata
Bonus.
3.3    No Duty to Mitigate. The Eligible Employee will not be required to
mitigate the amount of any payment provided for in this Plan by seeking other
employment or otherwise, and no such payment will be offset or reduced by the
amount of any compensation or benefits provided to the Eligible Employee in any
subsequent employment, except as specifically provided in the applicable
Appendix.
3.4    Exclusivity of Benefits. Except as otherwise noted herein, the
compensation to be paid to the Eligible Employee in accordance with this Section
3 and pursuant to the applicable Appendix will be in lieu of any similar
severance or termination compensation (i.e., compensation based directly on the
Eligible Employee’s annual or weekly rate of salary or annual salary and bonus
or statutory severance to which the Eligible Employee is entitled) to which the
Eligible Employee may be entitled under any other Company severance or
termination Plan, plan, program, policy, practice or arrangement. The Eligible
Employee’s entitlement to any compensation or benefits of


5



--------------------------------------------------------------------------------





a type not provided in this Plan will be determined in accordance with the
Company’s employee benefit plans and other applicable programs, policies and
practices as in effect from time to time.
SECTION 4.     Excise Tax Adjustments.
4.1    In the event that an Eligible Officer who is an Eligible Employee becomes
entitled to receive the benefits provided in Appendix B (Executive Layoff Event
after a Change in Control of the Company), and the Company determines that such
benefits (the “Total Payments”) will be subject to the tax (the “Excise Tax”)
imposed by Section 4999 of the Code, or any similar tax that may hereafter be
imposed, the Company shall compute the “Net After-Tax Amount,” and the “Reduced
Amount,” and shall adjust the Total Payments as described below. The Net
After-Tax Amount shall mean the present value of all amounts payable to the
Eligible Employee hereunder, net of all federal income, excise and employment
taxes imposed on the Eligible Employee by reason of such payments. The Reduced
Amount shall mean the largest aggregate amount of the Total Payments that if
paid to the Eligible Employee would result in the Eligible Employee receiving a
Net After-Tax Amount that is equal to or greater than the Net After-Tax Amount
that the Eligible Employee would have received if the Total Payments had been
made. If the Company determines that there is a Reduced Amount, the Total
Payments will be reduced to the Reduced Amount. Such reduction to the Total
Payments shall be made by first reducing or eliminating any cash severance
benefits, then by reducing or eliminating any accelerated vesting of stock
options where the value of the underlying share of Leidos Holding, Inc. common
stock is less than the exercise or strike price of the option (“underwater
options”), then by reducing or eliminating any accelerated vesting of options
that are not underwater options, then by reducing or eliminating any accelerated
vesting of other equity awards, then by reducing or eliminating any other
remaining Total Payments, in each case in reverse order beginning with the
payments which are to be paid the farthest in time from the date of the
transaction triggering the Excise Tax.
4.2    For purposes of determining whether the Total Payments will be subject to
the Excise Tax and the amounts of such Excise Tax and for purposes of
determining the Reduced Amount and the Net After-Tax Amount:
(a)    Any other payments or benefits received or to be received by the Eligible
Employee in connection with a Change in Control of the Company or the Eligible
Employee’s termination of employment (whether pursuant to the terms of this Plan
or any other plan, arrangement, or Plan with the Company, or with any
individual, entity, or group of individuals or entities (individually and
collectively referred to in this subsection (a) as “Persons”) whose actions
result in a change in control of the Company or any Person affiliated with the
Company or such Persons) shall be treated as “parachute payments” within the
meaning of Section 280G(b)(2) of the Code, and all “excess parachute payments”
within the meaning of Section 280G(b)(1) of the Code shall be treated as subject
to the Excise Tax, unless in the opinion of a tax advisor selected by the
Company and reasonably acceptable to the Eligible Employee (“Tax Counsel”), such
other payments or benefits (in whole or in part) should be treated by the courts
as representing reasonable compensation for services actually rendered (within
the meaning of Section 280G(b)(4)(B) of the Code), or otherwise not subject to
the Excise Tax;


6



--------------------------------------------------------------------------------





(b)    The amount of the Total Payments that shall be treated as subject to the
Excise Tax shall be equal to the lesser of (i) the total amount of the Total
Payments; or (ii) the amount of excess parachute payments within the meaning of
Section 280G(b)(1) of the Code (after applying clause (a) above);
(c)    In the event that the Eligible Employee disputes any calculation or
determination made by the Company, the matter shall be determined by Tax
Counsel, the fees and expenses of which shall be borne solely by the Company;
and
(d)    The Eligible Employee shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation in the calendar year in which
the Change in Control of the Company occurs, and state and local income taxes at
the highest marginal rate of taxation in the state and locality of the Eligible
Employee’s residence on the effective date of the Change in Control of the
Company, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes, taking into account the
reduction in itemized deduction under Section 68 of the Code.
SECTION 5.     Covenants of the Eligible Employee. As a condition to receiving
the benefits described in Appendices A, B and C (as applicable), the Eligible
Employee must sign and comply with a form of Post-Employment Conduct Agreement
as acceptable to the Company, and attached to this Plan as Appendix E.
SECTION 6.     Successors; Binding Plan.
This Plan will be binding upon and will inure to the benefit of the Company and
its Successors, and the Company will require any Successors to expressly assume
and agree to perform this Plan in the same manner and to the same extent that
the Company would be required to perform it if no such succession or assignment
had taken place. Neither this Plan nor any right or interest hereunder will be
assignable or transferable by the Eligible Employee or by the Eligible
Employee’s beneficiaries or legal representatives, except by will or by the laws
of descent and distribution.
SECTION 7.     Fees and Expenses of Eligible Officers.
The Company will pay as promptly as practicable all reasonable legal fees and
related expenses (including the reasonable costs of experts) incurred by
Eligible Officers, as defined in the Plan, who in good faith, seek to obtain or
enforce any right or benefit provided by this Plan, provided that the Eligible
Officer prevails on a least one material claim.. If the dispute is resolved by a
final decision of an arbitrator pursuant to Section 13 in the favor of the
Company, the Eligible Employee shall reimburse the Company for all such legal
fees and related expenses (including costs of experts) paid by the Company on
behalf of the Eligible Employee. To the extent necessary to comply with Code
Section 409A, any reimbursements pursuant to this Section 7 shall be paid to the
Eligible Employee on or before the last day of the Eligible Employee’s taxable
year following the taxable year in which the related expense was incurred. Such
reimbursements are not subject to liquidation or exchange for another benefit
and the amount of such benefits and reimbursements that the Eligible Employee
receives in one taxable year shall not affect the amount of such benefits or
reimbursements that the Eligible Employee receives in any other taxable year.


7



--------------------------------------------------------------------------------





SECTION 8.     Notice.
For the purposes of this Plan, notices and all other communications provided for
in the Plan (including the Notice of Termination) will be in writing and will be
deemed to have been duly given (i) when personally delivered, (ii) upon
acknowledgment of receipt when sent by e-mail or other electronic transmission
(excluding acknowledgements generated automatically without an affirmative act
by the recipient), or (iii) when sent by certified mail, return receipt
requested, postage prepaid, addressed to the respective addresses last given by
each party to the other, provided that all notices to the Company will be
directed to the attention of the Board with a copy to the Secretary of the
Company. All notices and communications will be deemed to have been received on
the date of delivery thereof or on the third business day after the mailing
thereof, except that notice of change of address will be effective only upon
receipt.
SECTION 9.
Nonexclusivity of Rights.

Nothing in this Plan will prevent or limit the Eligible Employee’s continuing or
future participation in any benefit, bonus, incentive or other plan or program
provided by the Company for which the Eligible Employee may qualify, nor will
anything herein limit or reduce such rights as the Eligible Employee may have
under any other Plans with the Company (except for any severance or termination
Plan). Amounts which are vested benefits or which the Eligible Employee is
otherwise entitled to receive under any plan or program of the Company will be
payable in accordance with such plan or program, except as specifically modified
by this Plan.
SECTION 10.     No Set-Off.
The Company’s obligation to make the payments provided for in this Plan and
otherwise to perform its obligations hereunder will not be affected by any
circumstances, including any right of set-off, counterclaim, recoupment, defense
or other right which the Company may have against the Eligible Employee or
others. Notwithstanding the foregoing, the Company has the unilateral right to
offset the payment of benefits under this Plan against amounts due from the
Eligible Employee under the Company’s clawback/recoupment policy as in effect
from time to time.
SECTION 11.     Miscellaneous.
No waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Plan to be
performed by such other party will be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time. No
agreement or representation, oral or otherwise, express or implied, with respect
to the subject matter hereof has been made by either party which is not
expressly set forth in this Plan.
SECTION 12.     Governing Law and Binding Arbitration.
The Plan shall be governed by the substantive laws (excluding the conflict of
laws rules) of the State of Virginia. All disputes relating to this Plan and
attached restrictive covenants, including its enforceability, shall be resolved
by final and binding arbitration before an arbitrator


8



--------------------------------------------------------------------------------





appointed by, and in accordance with the rules and procedures of arbitration of,
the Judicial Arbitration and Mediation Service (JAMS), with the arbitration to
be held in Fairfax County, Virginia. Judgment upon the award may be entered in
any court having jurisdiction thereof.
SECTION 13. Code Section 409A.
It is intended that any amounts payable under this Plan shall either be exempt
from or comply with Section 409A of the Code (including the Treasury regulations
and other published guidance relating thereto) (“Code Section 409A”) so as not
to subject the Eligible Employee to payment of any interest or additional tax
imposed under Code Section 409A. To the extent that any amount payable under
this Plan would trigger the additional tax, penalty or interest imposed by Code
Section 409A, this Plan shall be modified to avoid such additional tax, penalty
or interest yet preserve (to the nearest extent reasonably possible) the
intended benefit payable to the Eligible Employee. If the Eligible Employee is a
“specified employee” within the meaning of Treasury Regulation Section
1.409A-1(i) as of the Termination Date, the Eligible Employee shall not be
entitled to any payment or benefit pursuant to the applicable Plan Appendix
until the earlier of (i) the date which is six months after the Termination
Date, or (ii) the date of the Eligible Employee’s death. The provisions of this
Section 13 shall only apply if, and to the extent, required to avoid the
imputation of any tax, penalty or interest pursuant to Code Section 409A. Any
amounts otherwise payable to the Eligible Employee upon or in the six month
period following the Eligible Employee’s Termination Date that are not so paid
by reason of this Section 13 shall be paid (without interest) as soon as
practicable (and in all events within five days) after the date that is six
months after the Eligible Employee’s Termination Date (or, if earlier, as soon
as practicable, and in all events within five days, after the date of the
Eligible Employee’s death).    


9



--------------------------------------------------------------------------------





Appendix A


Schedule of Benefits for Eligible Officers
Executive Layoff Event


A.I. Eligibility. Only Eligible Officers who meet each of the additional
eligibility requirements set forth in subsections A.I.1 to A.I.6 below are
eligible to receive the benefits described in Section A.II:
A.I.1. The Eligible Officer is an Eligible Employee, as defined in the Plan, and
is not classified as “part-time” or a “consulting employee.” Part-time and
consulting employees are not eligible for benefits under the Plan.


A.I.2. The Eligible Officer is not covered by another plan, program, agreement,
contract or arrangement providing severance or similar benefits on account of
termination of employment.


A.I.3. The Eligible Officer has not waived coverage under the Plan.


A.I.4.    The Company has communicated by a Notice of Termination its intention
to terminate the Eligible Officer’s employment.


A.I.5.    The Notice of Termination referenced in Section A.I.4 must specify
that the termination has been determined to be an Executive Layoff Event.


A.I.6.    The Eligible Officer must execute a Full Release and a Post-Employment
Conduct Agreement or “PECA” (by which the Eligible Officer agrees to comply with
certain restrictive covenants for a period of 12 months) as a condition to
receiving all benefits described in Section A.II of the Plan except “Accrued
Compensation” under Section A.II.1 below. The language of the PECA may vary by
state and other applicable standards and requirements and may be modified with
the approval of the General Counsel or his/her designee


A.II. Severance Benefits. Eligible Officers who meet the eligibility
requirements set forth in the subsections of A.I. above are eligible to receive
the following benefits from the Company:
A.II.1. all Accrued Compensation and a Pro Rata Bonus;
A.II.2. a single lump sum cash payment in an amount equal to one (1) times the
Eligible Officer’s Base Salary Amount. The “Base Salary Amount” means the
Eligible Employee’s annual base salary at the rate in effect on the Notice of
Termination date;
A.II.3. a single lump sum cash payment equal to the cost of employee premiums
for twelve (12) months of continuation coverage under the medical, dental and
vision plans sponsored by the Company that the Eligible Officer and the Eligible
Officer’s dependents are


10



--------------------------------------------------------------------------------





enrolled in as of the Termination Date. The employee premiums shall be
calculated as the cost of continuation coverage under the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”).
Other than continuation coverage under COBRA (with the cost to be paid by the
Eligible Officer), no other insurance type benefits or continuation of coverage
shall be offered to the Eligible Officer, in lieu of or in addition to these
benefits. The Eligible Officer will be responsible for the payment of any taxes
related to the single lump sum cash payment under this Section A.II.3, and the
Company will provide no amount to the Eligible Officer for the gross-up of any
such taxes;
A.II.4. outplacement services suitable to the Eligible Officer’s position for a
period of six months or, if earlier, until the first acceptance by the Eligible
Officer of an offer of employment; and
A.II.5. any such other acceleration of vesting and other benefits as provided in
other Company plans or Plans regarding options to purchase Company stock,
restricted stock, deferral of stock or other equity compensation awards granted
to or otherwise applicable to the Eligible Officer.
The payments calculated under Sections A.II.2 and A.II.3 shall be made within 55
days after the Termination Date, provided that such payment will be made no
later than the last date to be considered a short-term deferral of compensation
within the meaning of Treasury Regulation Section 1.409A-1(a)(4). No right to
in-kind benefits, such as the outplacement services in section A.II.4, may be
subject to liquidation or exchange for any other benefit.




11



--------------------------------------------------------------------------------







Appendix B


Schedule of Benefits for Eligible Officers
Executive Layoff Event after a Change in Control


The Company recognizes that the possibility of a Change in Control of the
Company exists and that the threat of or occurrence of a Change in Control may
result in the distraction of its Eligible Officers because of the uncertainties
inherent in such a situation relating to the Eligible Officers employment.
Furthermore, the Company seeks to retain the services of its Eligible Officers
in the event of the threat or occurrence of a Change in Control and to ensure
the continued dedication and efforts of such Officers without undue concern for
their personal financial and employment security.
Therefore, the Company has determined that it is essential and in the best
interests of the Company and its stockholders to approve a separate set of
benefits, as set forth in Appendix B, to be paid in the case of an Executive
Layoff Event for an Eligible Officer that occurs within three months prior to or
within 24 months following a Change in Control.
Such benefits as described in Appendix B of the Plan shall be paid in lieu of
and not in addition to the benefits set forth in Appendix A of the Plan.
Definitions. For purposes of this Appendix B, the following terms when
capitalized shall have the meaning set forth below:
“Beneficial Owner” has the meaning as used in Rule 13d-3 promulgated under the
Securities Exchange Act. The terms “Beneficially Owned” and “Beneficial
Ownership” each have a correlative meaning.
“Bonus Amount” means the target annual cash incentive amount established for the
Eligible Officer by the Compensation Committee with respect to the fiscal year
in which the Termination Date occurs (or the actual annual cash incentive paid
or payable in respect of the most recently completed fiscal year if the
Termination Date occurs prior to the establishment of an annual target incentive
for the fiscal year in which the Termination Date occurs). The Bonus Amount
refers specifically to the annual cash incentive at target (no personal or
financial performance factors shall be applied) and excludes equity incentives
such as restricted stock awards, performance shares, stock options or other
long-term incentive compensation awarded to the Eligible Officer.
“Change in Control” of the Company means, and shall be deemed to have occurred
upon, any of the following events:
(a)
The acquisition by any Person of Beneficial Ownership of twenty-five percent
(25%) or more of the outstanding voting power; provided, however, that the
following acquisitions shall not constitute a Change in Control for purposes of
this subparagraph (a): (A) any acquisition directly from the Company; (B) any
acquisition by the Company or any of its Subsidiaries; (C) any acquisition by
any employee benefit plan (or related trust)



12



--------------------------------------------------------------------------------





sponsored or maintained by the Company or any of its Subsidiaries; or (D) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of subparagraph (c) below; or
(b)
Individuals who at the beginning of any two year period constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual who becomes a director of
the Company during such two year period and whose election, or whose nomination
for election by the Company’s stockholders, to the Board was either (i) approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board or (ii) recommended by a nominating committee comprised entirely of
directors who are then Incumbent Board members shall be considered as though
such individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Securities Exchange
Act), other actual or threatened solicitation of proxies or consents or an
actual or threatened tender offer; or

(c)
Consummation of a reorganization, merger, or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case unless following such Business
Combination, (i) all or substantially all of the Persons who were the Beneficial
Owners, respectively, of the outstanding shares and outstanding voting
securities immediately prior to such Business Combination own, directly or
indirectly, more than fifty percent (50%) of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors of the Company, as the case may be, of the entity resulting from the
Business Combination (including, without limitation, an entity which as a result
of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the outstanding voting securities (provided, however,
that for purposes of this clause (i) any shares of common stock or voting
securities of such resulting entity received by such Beneficial Owners in such
Business Combination other than as the result of such Beneficial Owners’
ownership of outstanding shares or outstanding voting securities immediately
prior to such Business Combination shall not be considered to be owned by such
Beneficial Owners for the purposes of calculating their percentage of ownership
of the outstanding common stock and voting power of the resulting entity);
(ii) no Person (excluding any entity resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such entity
resulting from the Business Combination) beneficially owns, directly or
indirectly, twenty-five percent (25%) or more of the combined voting power of
the then outstanding voting securities of such entity resulting from the
Business Combination unless such Person owned twenty-five percent (25%) or more
of the outstanding shares or outstanding voting securities immediately prior to
the Business Combination; and (iii) at least a majority of the members of the
Board of the entity resulting from such Business Combination were members of the
Incumbent Board at



13



--------------------------------------------------------------------------------





the time of the execution of the initial Plan, or the action of the Board,
providing for such Business Combination; or
(d)
Approval by the Company’s stockholders of a complete liquidation or dissolution
of the Company.

For purposes of clause (c), any Person who acquires outstanding voting
securities of the entity resulting from the Business Combination by virtue of
ownership, prior to such Business Combination, of outstanding voting securities
of both the Company and the entity or entities with which the Company is
combined shall be treated as two Persons after the Business Combination, who
shall be treated as owning outstanding voting securities of the entity resulting
from the Business Combination by virtue of ownership, prior to such Business
Combination of, respectively, outstanding voting securities of the Company, and
of the entity or entities with which the Company is combined.
“Good Reason” means the occurrence of any of the events or conditions described
in clauses (a) through (f) hereof, without the Eligible Officer’s prior written
consent:


(a)
any material adverse change in the Eligible Officer’s authority, duties or
responsibilities (including reporting responsibilities) from the Eligible
Officer’s authority, duties or responsibilities as in effect at any time within
90 days preceding the date of the Change in Control or at any time thereafter,
or (ii) in the case of an Eligible Officer who is an Eligible Officer of the
Company a significant portion of whose responsibilities relate to the Company’s
status as a public company, the failure of such Eligible Officer to continue to
serve as an Eligible Officer of a public company, in each case except in
connection with the termination of the Eligible Officer’s employment for
Disability, Cause, as a result of the Eligible Officer’s death or by the
Eligible Officer other than for Good Reason;

(b)
a material reduction in Eligible Officer’s base salary or any failure to pay the
Eligible Officer any cash compensation to which the Eligible Officer is entitled
within 15 days after the date when due;

(c)
the imposition of a requirement (other than for reasonably required travel on
Company business which is not materially greater in frequency or duration than
prior to the Change in Control) that the Eligible Officer be based (i) at any
place outside a 50-mile radius from the Eligible Officer’s principal place of
employment immediately prior to the Change in Control and which has a material
adverse effect on the Eligible Officer’s commuting requirements, or (ii) at any
location other than the Company’s corporate headquarters or, if applicable, the
headquarters of the business unit by which he or she was employed immediately
prior to the Change in Control, and which has a material adverse effect on the
Eligible Officer’s commuting requirements;

(d)
any material breach by the Company of any provision of this Plan;



14



--------------------------------------------------------------------------------





(e)
any purported termination of the Eligible Officer’s employment for Cause by the
Company which does not comply with the definition in this Plan; or

(f)
the failure of the Company to obtain, as contemplated in Section 6, agreement
from any Successor to assume the obligations and liabilities under this Plan.

Notwithstanding anything to the contrary in this Plan, no termination will be
deemed to be for Good Reason hereunder unless (i) the Eligible Officer provides
written notice to the Company identifying the applicable event or condition
within 120 days of the occurrence of the event or the initial existence of the
condition, and (ii) the Company fails to remedy the event or condition within a
period of 30 days following such notice.
B.I. Eligibility. Only Eligible Officers who meet each of the additional
eligibility requirements set forth in subsections B.I.1 to B.I.6 below are
eligible to receive the benefits d I escribed in Section B.II:
B.I.1. The Eligible Officer is an Eligible Officer, as defined in the Plan, and
is not classified as “part-time” or a “consulting employee.” Part-time and
consulting employees are not eligible for benefits under the Plan.


B.I.2. The Eligible Officer is not covered by another plan, program, agreement,
contract or arrangement providing severance or similar benefits on account of
termination of employment.


B.I.3. The Eligible Officer has not waived coverage under the Plan.


B.I.4.    The Company has communicated by a Notice of Termination its intention
to terminate the Eligible Officer’s employment, or the Eligible Officer
terminates for Good Reason. Eligible


B.I.5.    If applicable, the Notice of Termination referenced in Section A.I.4
must specify that the termination has been determined to be an Executive Layoff
Event.


B.I.6.    The Eligible Officer must execute a Full Release and a Post-Employment
Conduct Agreement or “PECA” (by which the Eligible Officer agrees to comply with
certain restrictive covenants for a period of 18 months) as a condition to
receiving all benefits described in Section B.II of the Plan, except for
“Accrued Compensation” under Section B.II.1 below. The language of the PECA may
vary by state and other applicable standards and requirements and may be
modified with the approval of the General Counsel or his/her designee.


B.II. Severance Benefits. Eligible Officers who meet the eligibility
requirements set forth in the subsections of B.I. above are eligible to receive
the following benefits from the Company:
B.II.1. all Accrued Compensation and a Pro Rata Bonus;


15



--------------------------------------------------------------------------------





B.II.2. a single lump sum cash payment in an amount equal to one and one-half (1
½) times the sum of (A) the Base Salary Amount and (B) the Bonus Amount. The
Base Salary Amount means the greater of the Eligible Officer’s annual base
salary (a) at the rate in effect on the Termination Date, or (b) at the highest
rate in effect at any time during the 180-day period prior to a Change in
Control, and will include all amounts of the Eligible Officer’s base salary that
are deferred under any qualified or non-qualified employee benefit plan of the
Company or any other Plan or arrangement. ;
B.II.3. a single lump sum cash payment equal to the cost of employee premiums
for eighteen (18) months of continuation coverage under the medical, dental and
vision plans sponsored by the Company that the Eligible Officer and the Eligible
Officer’s dependents are enrolled in as of the date of Termination. The employee
premiums shall be calculated as the cost of continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”).
Other than continuation coverage under COBRA (with the cost to be paid by the
Eligible Officer), no other insurance type benefits or continuation of coverage
shall be offered to the Eligible Officer, in lieu of or in addition to these
benefits. The Eligible Officer will be responsible for the payment of any taxes
related to the single lump sum cash payment under this Section A.II.3, and the
Company will provide no amount to the Eligible Officer for the gross-up of any
such taxes;
B.II.4.    outplacement services suitable to the Eligible Officer’s position for
a period of 12 months or, if earlier, until the first acceptance by the Eligible
Officer of an offer of employment; and
B.II.5. any such other acceleration of vesting and other benefits as provided in
other Company plans or Plans regarding options to purchase Company stock,
restricted stock, deferral of stock or other equity compensation awards granted
to or otherwise applicable to the Eligible Officer.
The payments calculated under Sections B.II.2 and B.II.3 shall be made within 55
days after the Termination Date, provided that such payment will be made no
later than the last date to be considered a short-term deferral of compensation
within the meaning of Treasury Regulation Section 1.409A-1(a)(4). No right to
in-kind benefits, such as the outplacement services in section B.II.4, may be
subject to liquidation or exchange for any other benefit.


16



--------------------------------------------------------------------------------







Appendix C


Schedule of Benefits for Executives
Executive Layoff Event


C.I. Eligibility. Only Executives who meet each of the additional eligibility
requirements set forth in subsections C.I.1 to C.I.6 below are eligible to
receive the benefits described in Section C.II:
C.I.1. The Executive is not classified as “part-time” or a “consulting
employee.” Part-time and consulting employees are not eligible for benefits
under the Plan.


C.I.2. The Executive is not covered by another plan, program, agreement,
contract or arrangement providing severance or similar benefits on account of
termination of employment.


C.I.3. The Executive has not waived coverage under the Plan.


C.I.4.    The Company has communicated by a Notice of Termination its intention
to terminate the Executive’s employment.


C.I.5.    The Notice of Termination referenced in Section C.I.4 must specify
that the termination has been determined to be an Executive Layoff Event.


C.I.6.    The Executive must execute a Full Release and a Post-Employment
Conduct Agreement or “PECA” (by which the Executive agrees to comply with
certain restrictive covenants for a period of 6 months as a condition to
receiving all benefits described in Section C.II of the Plan, except for
“Accrued Compensation” under Section C.II.1 below. The language of the PECA may
vary by state and other applicable standards and requirements and may be
modified with the approval of the General Counsel or his/her designee.


C.II. Severance Benefits. Executives who meet the eligibility requirements set
forth in the subsections of C.I. above are eligible to receive the following
benefits from the Company:
C.II.1. all Accrued Compensation and a Pro Rata Bonus;
C.II.2. a single lump sum cash payment in an amount equal to twenty-six (26)
weeks of base salary, as determined by Leidos payroll as of the date of Notice
of Termination;
C.II.3. outplacement services suitable to the Executive’s position for a period
of 6 months or, if earlier, until the first acceptance by the Executive of an
offer of employment; and
C.II.4. any such other acceleration of vesting and other benefits provided in
other Company plans or Plans regarding options to purchase Company stock,
restricted stock, deferral of stock or other equity compensation awards granted
to or otherwise applicable to the Executive.


17



--------------------------------------------------------------------------------





The payments calculated under Sections C.II.2 shall be made within 55 days after
the Termination Date, provided that such payment will be made no later than the
last date to be considered a short-term deferral of compensation within the
meaning of Treasury Regulation Section 1.409A-1(a)(4). No right to in-kind
benefits, such as the outplacement services in section C.II.4, may be subject to
liquidation or exchange for any other benefit.
C.III. Exceptions.
The Administrator may designative any other employee of the Company as an
“Executive” under this Appendix C. Exceptions to eligibility, or to any of the
other provisions set forth in this Appendix C, require the written approval of
the Chief Executive Officer or his/her delegate.






(a)    


18



--------------------------------------------------------------------------------






Appendix D


Release of all Claims and Potential Claims


1.    This Release of All Claims and Potential Claims (“Release”) is entered
into by and between ______________________ (the “Employee”) and Leidos Holdings,
Inc. (the “Company”). In consideration of the promises made herein and the
consideration due Employee under Leidos Holdings, Inc. Executive Severance Plan
(the “Plan”), this Release is entered into between the parties.


2.    (a) The purposes of this Release is to settle completely and release the
Company, its individual and/or collective officers, directors, stockholders,
agents, parent companies, subsidiaries, affiliates, predecessors, successors,
assigns, employees (including all former employees, officers, directors,
stockholders and/or agents), attorneys, representatives and employee benefit
programs (including the trustees, administrators, fiduciaries and insurers of
such programs) (referred to collectively as “Releasees”) in a final and binding
manner from every claim and potential claim for relief, cause of action and
liability of any and every kind, nature and character whatsoever, known or
unknown, that Employee has or may have against Releasees arising out of,
relating to or resulting from any events occurring prior to the execution of
this Release, including but not limited to any claims and potential claims for
relief, causes of action and liabilities arising out of, relating to or
resulting from the employment relationship between Employee and the Company and
its subsidiaries, affiliates and predecessors, and/or the termination of that
relationship including any and all claims and rights under the Age
Discrimination in Employment Act, and any personal gain with respect to any
claim arising under the qui tam provisions of the False Claims Act, 31 U.S.C.
3730, but excluding any rights or benefits to which Employee is entitled under
the Plan.
(b) This is a compromise settlement of all such claims and potential claims,
known or unknown, and therefore this Release does not constitute either an
admission of liability on the part of Employee and the Company or an admission,
directly or by implication, that Employee and/or the Company, its subsidiaries,
affiliates or predecessors, have violated any law, rule, regulation, contractual
right or any other duty or obligation. The parties hereto specifically deny that
they have violated any law, rule, regulation, contractual right or any other
duty or obligation.
(c) This Release is entered into freely and voluntarily by Employee and the
Company solely to avoid further costs, risks and hazards of litigation and to
settle all claims and potential claims and disputes, known or unknown, in a
final and binding manner.
3.    For and in consideration of the promises and covenants made by Employee to
the Company and the Company to Employee, contained herein, Employee and the
Company have agreed and do agree as follows:
(a) Employee waives, releases and forever discharges Releasees from any claims
and potential claims for relief, causes of action and liabilities, known or
unknown, that [he/she] has or may have against Releasees arising out of,
relating to or resulting from any events occurring prior to the execution of
this Release, including but not limited to any claims and potential claims





--------------------------------------------------------------------------------





for relief, causes of action and liabilities of any and every kind, nature and
character whatsoever, known or unknown, arising out of, relating to or resulting
from the employment relationship between Employee and the Company and its
subsidiaries, affiliates and predecessors, and the termination of that
relationship including any and all claims and rights under the Age
Discrimination in Employment Act, and any personal gain with respect to any
claim arising under the qui tam provisions of the False Claims Act, 31 U.S.C.
3730 but excluding any rights or benefits to which is entitled under the Plan.
In addition, this Release does not cover, and nothing in this Release shall be
construed to cover, any claim that cannot be so released as a matter of
applicable law.
(b) Employee agrees that [he/she] will not directly or indirectly institute any
legal proceedings against Releasees before any court, administrative agency,
arbitrator or any other tribunal or forum whatsoever by reason of any claims and
potential claims for relief, causes of action and liabilities of any and every
kind, nature and character whatsoever, known or unknown, arising out of,
relating to or resulting from any events occurring prior to the execution of
this Release, including but not limited to any claims and potential claims for
relief, causes of action and liabilities arising out of, relating to or
resulting from the employment relationship between Employee and the Company and
its subsidiaries, affiliates and predecessors, and/or the termination of that
relationship including any and all claims and rights under the Age
Discrimination in Employment Act.
(c) Employee is presently unaware of any injuries that [he/she] may have
suffered as a result of working at the Company or its subsidiaries, affiliates
or predecessors, and has no present intention of filing a workers’ compensation
claim. Should any such claim arise in the future, Employee waives and releases
any right to proceed against the Company or its subsidiaries, affiliates or
predecessors, for such a claim. Employee also waives any right to bring any
disability claim against the Company or its subsidiaries, affiliates or
predecessors, or its or their carriers.
4.    As a material part of the consideration for this Plan, Employee and
[his/her] agents and attorneys, agree to keep completely confidential and not
disclose to any person or entity, except immediate family, attorney, accountant,
or tax preparers, or in response to a court order or subpoena, the terms and/or
conditions of this Release and/or any understandings, Plans, provisions and/or
information contained herein or with regard to the employment relationship
between Employee and the Company and its subsidiaries, affiliates and
predecessors.
5.    Any dispute, claim or controversy of any kind or nature, including but not
limited to the issue of arbitrability, arising out of or relating to this
Release, or the breach thereof, or any disputes which may arise in the future,
shall be settled in a final and binding before an arbitrator appointed by the
Judicial Arbitration and Mediation Service in accordance with the rules and
procedures of arbitration under the Company’s Dispute Resolution Program,
attached hereto as Exhibit A. The prevailing party shall be entitled to recover
all reasonable attorneys’ fees, costs and necessary disbursements incurred in
connection with the arbitration proceeding. Judgment upon the award may be
entered in any court having jurisdiction thereof.
6.    It is further understood and agreed that Employee has not relied upon any
advice whatsoever from the Company and/or its attorneys individually and/or
collectively as to the taxability, whether pursuant to Federal, State or local
income tax statutes or regulations, or otherwise, of the consideration
transferred hereunder and that [he/she] will be solely liable for all of
[his/her]


2



--------------------------------------------------------------------------------





tax obligations. Employee understands and agrees that the Company or its
subsidiaries, affiliates or predecessors, may be required by law to report all
or a portion of the amounts paid to [him/her] and/or [his/her] attorney in
connection with this Release to federal and state taxing authorities. Employee
waives, releases, forever discharges and agrees to indemnify, defend and hold
the Company harmless with respect to any actual or potential tax obligations
imposed by law.
7.    Employee acknowledges that [he/she] has read, understood and truthfully
completed the Business Ethics and Conduct Disclosure Statement attached hereto
as Appendix F.
8.    It is further understood and agreed that Releasees and/or their attorneys
shall not be further liable either jointly and/or severally to Employee and/or
[his/her] attorneys individually or collectively for costs and/or attorneys’
fees, including any provided for by statute, nor shall Employee and/or [his/her]
attorneys be liable either jointly and/or severally to the Company and/or its
attorneys individually and/or collectively for costs and/or attorneys’ fees,
including any provided for by statute.
9.    Employee understands and agrees that if the facts with respect to which
this Release are based are found hereafter to be other than or different from
the facts now believed by [him/her] to be true, [he/she] expressly accepts and
assumes the risk of such possible difference in facts and agrees that this
Release shall be and remain effective notwithstanding such difference in facts.
10.    Employee understands and agrees that there is a risk that the damage
and/or injury suffered by Employee may become more serious than [he/she] now
expects or anticipates. Employee expressly accepts and assumes this risk, and
agrees that this Release shall be and remains effective notwithstanding any such
misunderstanding as to the seriousness of said injuries or damage.
11.    Employee understands and agrees that if [he/she] hereafter commences any
suit arising out of, based upon or relating to any of the claims and potential
claims for relief, cause of action and liability of any and every kind, nature
and character whatsoever, known or unknown, [he/she] has released herein,
Employee agrees to pay Releasees, and each of them, in addition to any other
damages caused to Releasees thereby, all attorneys’ fees incurred by Releasees
in defending or otherwise responding to said suit.
12.    It is further understood and agreed that this Release shall be binding
upon and will inure to the benefit of Employee’s spouse, heirs, successors,
assigns, agents, employees, representatives, executors and administrators and
shall be binding upon and will inure to the benefit of the individual and/or
collective successors and assigns of Releasees and their successors, assigns,
agents and/or representatives.
13.    This Release shall be construed in accordance with and governed for all
purposes by the laws of the State of Virginia.
14.    Employee agrees that [he/she] will not seek future employment with, nor
need to be considered for any future openings with the Company, any division
thereof, or any subsidiary or related corporation or entity.


3



--------------------------------------------------------------------------------





15.     ________ and Releasees waive all rights under Section 1542 of the
California Civil Code, which section has been fully explained to them by their
respective legal counsel and which they fully understand, and any other similar
provision or the law of any other state or jurisdiction. Section 1542 provides
as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in [his/her] favor at the time of executing the release, which
if known by [him/her] must have materially affected [his/her] settlement with
the debtor.
16.    Notwithstanding anything in this Plan to the contrary, ________ does not
waive, release or discharge any rights to indemnification for actions occurring
through [his/her] affiliation with the Company or its subsidiaries, affiliates
or predecessors, whether those rights arise from statute, corporate charter
documents or any other source nor does __________ waive, release or discharge
any right ________ may have pursuant to any insurance policy or coverage
provided or maintained by the Company or its subsidiaries, affiliates or
predecessors.
17.    If any part of this Plan is found to be either invalid or unenforceable,
the remaining portions of this Plan will still be valid.
18.    This Plan is intended to release and discharge any claims of __________
under the Age Discrimination and Employment Act. To satisfy the requirements of
the Older Workers’ Benefit Protection Act, 29 U.S.C. section 626(f), the parties
agree as follows:
A.
_________ acknowledges that [he/she] has read and understands the terms of this
Plan.

B.
__________ acknowledges that [he/she] has been advised in writing to consult
with an attorney, if desired, concerning this Plan and has received all advice
[he/she] deems necessary concerning this Plan.

C.
__________ acknowledges that [he/she] has been given twenty-one (21) days to
consider whether or not to enter into this Plan, has taken as much of this time
as necessary to consider whether to enter into this Plan, and has chosen to
enter into this Plan freely, knowingly and voluntarily.

D.
For a seven day period following the execution of this Plan, _________ may
revoke this Plan by delivering a written revocation to at the Company. This Plan
shall not become effective and enforceable until the revocation period has
expired.

19.    ________ acknowledges that [he/she] has been encouraged to seek the
advice of an attorney of [his/her] choice with regard to this Release. Having
read the foregoing, having understood and agreed to the terms of this Release,
and having had the opportunity to and having been advised by independent legal
counsel, the parties hereby voluntarily affix their signatures.


4



--------------------------------------------------------------------------------





20.    This Plan is to be interpreted without regard to the draftsperson. The
terms and intent of the Plan shall be interpreted and construed on the express
assumption that all parties participated equally in its drafting.
21.    This Release constitutes a single integrated contract expressing the
entire Plan of the parties hereto. Except for the Plan, which defines certain
obligations on the part of both parties, and this Release, there are no Plans,
written or oral, express or implied, between the parties hereto, concerning the
subject matter herein.


 
Dated: ____________________, 20__
 
[Signature]
 
[Print Name]

 
Leidos Holdings, Inc.
 
By:    
Name:    
Its:    





5



--------------------------------------------------------------------------------







Appendix E


Post-Employment Conduct Agreement




This Post Employment Conduct Plan dated      , (this "PECA"), together with the
Release of All Claims and Potential Claims in Appendix D being entered into
contemporaneous with this PECA, is entered into in consideration of the payments
and other benefits ("Severance Benefit") to be made to me under the Leidos
Holdings, Inc. Eligible Employee Severance Plan (the “Plan”).


By signing below, I agree as follows:


(1)
Restrictions Following Termination of Employment.



(a)
Covenant Not to Compete – Without the express written consent of the Chief
Executive Officer of the Company or his/her designee, during the [18/12/6]-
month period following the termination of my employment (“Termination Date”), I
will not, directly or indirectly, be employed by, or provided services to, a
“Competitive Company”, whether as an employee, advisor, director, officer,
partner or consultant, or in any other position, function or role that, in any
such case, (i) oversees, controls or affects the design, operation, research,
manufacture, marketing, sale or distribution of “Competitive Products or
Services” (as defined herein) of or by the Competitive Company, or (ii) would
involve a substantial risk that the “Confidential or Proprietary Information”
could be used to the disadvantage of the Company.



Capitalized terms not defined in this PECA have the meaning given to them in the
Plan, as applicable. For purposes of this PECA, the following terms have the
meanings given below:
i.
“Competitive Company” means those entities listed as principal competitors of
the Company in the most recent 10k filed by the Company with the SEC immediately
prior to the Termination Date.

ii.
“Competitive Products or Services” means products or services that compete with,
or are an alternative or potential alternative to, products sold or services
provided by a subsidiary, business area, division or operating unit or business
of the Company as of the Termination Date and at any time within the two-year
period ending on the Termination Date; provided, that, (a) if I had direct
responsibility for the business of, or function with respect to, a subsidiary,
or for a business area, division or operating unit or business of the Company at
any time within the two- year period ending on the Termination Date, Competitive
Products or



6



--------------------------------------------------------------------------------





Services includes the products so sold or the services so provided during that
two-year period by the subsidiary, business area, division or operating unit of
the Company for which I had responsibility, and (b) if I did not have direct
responsibility for the business of, or function with respect to, a subsidiary,
or for a business area, division or operating unit or business of the Company at
any time within the two-year period ending on the Termination Date, Competitive
Products or Services includes the products so sold or the services so provided
by a subsidiary, business area, division or operating unit of the Company for
which I had access (or was required or permitted such access in the performance
of my duties or responsibilities with the Company) to Confidential or
Proprietary Information of the Company at any time during the two-year period
ending on the Termination Date.


(b)
Non-Solicit- Without the express written consent of [the Chief Executive Officer
of the Company/or the Compensation Committee with respect to Eligible Officers
of the Company], during the [18/12/6]-month period following the Termination
Date, I will not directly or indirectly (i) interfere with any contractual
relationship between the Company and any customer, supplier, distributor or
manufacturer of or to the Company to the detriment of the Company or (ii) hire
directly or indirectly by inducing or attempting to induce any person who is an
employee of the Company to perform work or services for any entity other than
the Company.



(c)
Protection of Proprietary Information- Except to the extent required by law,
following my Termination Date, I will have a continuing obligation to comply
with the terms of any non-disclosure or similar Plans that I signed while
employed by the Company committing to hold confidential the "Confidential or
Proprietary Information" (as defined below) of the Company or any of its
affiliates, subsidiaries, related companies, joint ventures, partnerships,
customers, suppliers, partners, contractors or agents, in each case in
accordance with the terms of such Plans. I will not use or disclose or allow the
use or disclosure by others to any person or entity of Confidential or
Proprietary Information of the Company or others to which I had access or that I
was responsible for creating or overseeing during my employment with the
Company. In the event I become legally compelled (by deposition, interrogatory,
request for documents, subpoena, civil investigative demand or otherwise) to
disclose any proprietary or confidential information, I will immediately notify
the Company's Executive Vice President and General Counsel as to the existence
of the obligation and will cooperate with any reasonable request by the Company
for assistance in seeking to protect the information. All materials to which I
have had access, or which were furnished or otherwise made available to me in
connection with my employment with the· Company shall be and remain the property
of the Company. For purposes of this PECA, "Confidential or Proprietary
Information" means any and all confidential and/or proprietary knowledge, data
or information



7



--------------------------------------------------------------------------------





of the Company, its affiliates, parents and subsidiaries, which has economic
value as a result of its remaining confidential, whether having existed, now
existing, or to be developed during my employment, including information
developed by me. Confidential or Proprietary Information may include, but is not
limited to:


(i)
existing and contemplated business, marketing and financial business information
such as business plans and methods, marketing information, cost estimates,
forecasts, financial data, cost or pricing data, bid and proposal information,
customer identification, sources of supply, contemplated product lines, proposed
business alliances, and information about customers or competitors, or



(ii)
existing or contemplated technical information and documentation pertaining to
technology, know how, equipment, machines, devices and systems, computer
hardware and software, compositions, formulas, products, processes, methods,
designs, specifications, mask works, testing or evaluation procedures,
manufacturing processes, or production processes.



Notwithstanding the foregoing, you shall not be held criminally or civilly
liable under any Federal or State trade secret law for the disclosure of a trade
secret that: (1) is made in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney, and solely for the
purpose of reporting or investigating a suspected violation of law; (2) is made
in a complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal, or (3) is made in a lawsuit alleging retaliation for
reporting a suspected violation of law, if such filing is made under seal.


(d)
No disparagement- Following the Termination Date, I will not make any
statements, whether verbal or written, that disparage or reasonably may be
interpreted to disparage the Company or its stockholders, directors, officers,
employees, agents, attorneys, representatives, technology, products or services
with respect to any matter whatsoever.



(e)
Cooperation in Litigation and Investigations- Following the Termination Date, I
will, to the extent reasonably requested, cooperate with the Company in any
pending or future litigation (including alternative dispute resolution
proceedings) or investigations in which the Company or any of its subsidiaries
or affiliates is a party or is required or requested to provide testimony and
regarding which, as a result of my employment with the Company, I reasonably
could be expected to have knowledge or information relevant to the litigation or
investigation. Notwithstanding any other provision of this PECA, nothing in this
PECA shall affect my obligation to cooperate with any governmental inquiry or
investigation or to give truthful testimony in court.





8



--------------------------------------------------------------------------------





(2)
Consideration and Release of Claims. I acknowledge and agree that the Severance
Benefit being made to me is in addition to the payments or benefits that
otherwise are or would be owed to me by the Company and that the Severance
Benefit being provided to me is in consideration for my entering into this PECA
and the Release of Claims attached to this PECA. I acknowledge that the scope
and duration of the restrictions in Section 1 are necessary to be effective and
are fair and reasonable in light of the value of the payments being made to me.
I further acknowledge and agree that as a result of the high level Eligible
Employee and management positions I have held within the Company and the access
to and extensive knowledge of the Company's Confidential or Proprietary
Information, employees, suppliers and customers, these restrictions are
reasonably required for the protection of the Company's legitimate business
interests.



(3)
Remedies for Breach of Section 1; Additional Remedies of Clawback and
Recoupment.



(a)
I agree, upon demand by the Company, to repay the Severance Benefit to the
Company in the event any of the following occur:



(i)
I breach any of the covenants in Section 1;



(ii)
The Company determines that either (a) my intentional misconduct or gross
negligence, or (b) my failure to report another person's intentional misconduct
or gross negligence of which I had knowledge during the period I was employed by
the Company, or breach of the Company’s clawback/recoupment policy in effect
from time to time, contributed to the Company having to restate all or a portion
of its financial statements filed for any period with the Securities and
Exchange Commission; or



(iii)
The Company determines that I engaged in fraud, bribery or any other illegal act
or that my intentional misconduct or gross negligence (including the failure to
report the acts of another person of which I had knowledge during the period I
was employed by the Company) contributed to another person's fraud, bribery or
other illegal act, which in any such case adversely affected the Company's
financial position or reputation.



(b)
The remedy provided in Section 3(a) shall not be the exclusive remedy available
to the Company for any of the conduct described in Section 3(a) and shall not
limit the Company from seeking damages or injunctive relief.



(4)
Injunctive Relief. I acknowledge that the Company's remedies at law may be
inadequate to protect the Company against any actual or threatened breach of the
provisions of Section 1 or the conduct described in Section 3(a), and,
therefore, without prejudice to any other rights and remedies otherwise
available to the



9



--------------------------------------------------------------------------------





Company at law or in equity (including but not limited to, an action under
Section 3(a)), the Company shall be entitled to the granting of injunctive
relief in its favor and to specific performance without proof of actual damages
and without the requirement of the posting of any bond or similar security.


(5)
Invalidity; Unenforceability. It is the desire and intent of the parties that
the provisions of this PECA shall be enforced to the fullest extent permissible.
Accordingly, if any particular provision of this PECA is adjudicated to be
invalid or unenforceable, this PECA shall be deemed amended to delete the
portion adjudicated to be invalid or unenforceable, such deletion to apply only
with respect to the operation of this provision in the particular jurisdiction
in which such adjudication is made.



(6)
Miscellaneous



(a)
The Severance Plan, and this PECA along with the attached Release of All Claims
and Potential Claims in Appendix D, constitutes the entire Plan governing the
terms of the Severance Benefit and supersedes all other prior Plans and
understandings, both written and oral, between me and the Company or any
employee, officer or director of the Company concerning payments on account of
my termination of employment.



(b)
This PECA shall be governed by Virginia law, without regard to its provisions
governing conflicts of law.



(c)
This PECA shall inure to the benefit of the Company's successors and assigns and
may be assigned by the Company without my consent.





SIGNED this     day of     , 2____.






_________________________________
(Signature)


_________________________________
(Printed Name)


_________________________________
(Title)








10



--------------------------------------------------------------------------------







FOR LEIDOS HOLDINGS, INC.








_________________________________
(Signature)


_________________________________
(Printed Name)


_________________________________
(Title)


_________________________________
(Date)








11



--------------------------------------------------------------------------------







Appendix F
Business Ethics and Conduct Disclosure Statement


Are you aware of any illegal or unethical practices or conduct anywhere within
Leidos Holdings, Inc. or its subsidiaries, affiliates or predecessors (the
“Company”) (including, but not limited to, improper charging practices, or any
violations of the Company’s Code of Conduct)?
Yes ¨                                                                      No ¨
(Your answer to all questions on this form will not have any bearing on the fact
or terms of your Release with the Company.)
If the answer to the preceding question is “yes,” list here, in full and
complete detail, all such practices or conduct. (Use additional pages if
necessary.)




Have any threats or promises been made to you in connection with your answers to
the questions on this form?
Yes ¨                                                                      No ¨
If “yes,” please identify them in full and complete detail. Also, notify the
Company’s General Counsel at (571) 526-6300 immediately.






I declare under penalty of perjury, under the laws of the State of Virginia and
of the United States, that the foregoing is true and correct.
Executed this ____ of ___________________, 20__, at ___________________.
 
 
[Signature]





12

